DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/05/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 the phrase " wherein the input optical system has a single lens having an input side of a first focal length and an output side of a second focal length” in claim 1 is a relative phrase which renders the claim indefinite. The phrase " wherein the input optical system has a single lens having an input side of a first focal length and an output side of a second focal length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as how a single lens can have an input side of a first focal length and an output side of a second focal length. Based on the basic understand of a lens, a single lens has one focal length. Some lenes have special cases where you have a Fresnel lens that provides multiple focal lengths (See US 3,004470) however the focal lengths are not on each side of the lens as claimed.  which provides multiple    For the sake of compact prosecution the phrase “wherein the input optical system has a single lens having an input side of a first focal length and an output side of a second focal length” claimed limitation cannot be treated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata (US Patent Publication 2017/0250755 A1).
Kawata discloses, as claimed in claim 1, an optical modulator (Fig. 1) in which an optical signal is input from one side of a package, the optical modulator comprising: in the package, a chip (SC1) that optically modulates the optical signal and in which an input waveguide (Optical In) and an output waveguide (optical Out) of the optical signal are led to mutually different destinations each being one end of the chip facing the one side of the package and a side surface of the chip orthogonal to the one end of the chip (Fig 1.); an input optical system  (P3-C3) coupled to the input waveguide of the chip; and an output optical system (P1,P2) coupled to the output waveguide of the chip.
 Kawata teaches, as claimed in claim 2, wherein the input waveguide or the output waveguide (Optical In) led to the side surface of the chip (SC1) bent midway in a direction orthogonal to the side surface.
Kawata discloses, as claimed in claim 3, further comprising a fixture (c1) provided in the chip, covering a region of the chip where the input waveguide and the output waveguide are formed.
Kawata discloses, as claimed in claim 4, wherein the input waveguide is led to the one end of the chip and the output waveguide is led to the side surface of the chip (Fig. 1),the input optical system (P3-C3) is provided between the one side of the package and the one end of the chip, and the output optical system is disposed at a position biased toward the side surface of the package (P1,P2).
Kawata discloses, as claimed in claim 10, wherein the output waveguide is led to the one end of the chip (sc1) and the input waveguide is led to the side surface of the chip (Fig. 1), the output optical system (P1,P2)  is provided between the one side of the package and the one end of the chip, and the input optical system (P3-C3)  is disposed at a position biased toward the side surface of the package. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata (US Patent Publication 2017/0250755 A1) in view of Kato (US Patent Publication Number 2016/0011377 A1).
Kawata discloses, as claimed in claim 5, wherein the input waveguide has a single waveguide, and the output waveguide includes two waveguides (Ow1, Ow2) corresponding to, and the output optical system includes an optical path changing element (PM) that changes an optical path to an orthogonal direction, a polarization rotating element, and a polarization coupling element (OC). Kawata fails to teach different polarizations.  In a related art, Kato teaches the input waveguide light from has a single waveguide, and the output waveguide includes two waveguides corresponding to different polarizations, and the output optical system includes an optical path changing element (8) that changes an optical path to an orthogonal direction, a polarization rotating element (71), and a polarization coupling element (72). 
    PNG
    media_image1.png
    20
    8
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    20
    8
    media_image2.png
    Greyscale
 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).	

Kawata discloses, as claimed in claim 6, wherein the optical path changing element (PM) and the polarization coupling element (OC) of the input optical system are formed by a single component (Fig 5a).
Kawata fails to disclose, as claimed in claim 7, wherein the output optical system has an array of two lenses corresponding to the two waveguides. In a related art, Kato wherein the output optical system has an array of two lenses (6a and 6b) corresponding to the two waveguides.
	It would have been obvious to one of the ordinary skill of the art before the effective fillingg date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).
Kawata fails to disclose, as claimed in claim 9, wherein the input optical system is configured having an optical fiber joined directly to the input waveguide of the chip. Kato teaches wherein the input optical system (f1) is configured having an optical fiber joined directly to the input waveguide of the chip (2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).
Kawata discloses, as claimed in claim 11, wherein the input waveguide has a single waveguide, and the output waveguide includes two waveguides (Ow1, Ow2) corresponding to different polarizations, and the output optical system includes an optical path changing element (PM) that changes an optical path to an orthogonal direction, a polarization rotating element, and a polarization coupling element (OC). Kawata fails to teach different polarizations.  Kato teaches the input waveguide light from has a single waveguide, and the output waveguide includes two waveguides (light from 40 has a different polarization going into 6 than the bottom) corresponding to different polarizations, and the output optical system includes an optical path changing element (5) that changes an optical path to an orthogonal direction, a polarization rotating element (6), and a polarization coupling element (7). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system, as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).
Kawata fails to disclose, as claimed in claim 12, wherein the output optical system has an array of two lenses corresponding to the two waveguides. Kato wherein the output optical system has an array of two lenses (30 and 40) corresponding to the two waveguides.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).
Kawata discloses, as claimed in claim 13, wherein the optical path changing element (PM) and the polarization coupling element (OC) of the input optical system are formed by a single component (Fig. 5a).
Kawata fails to disclose, as claimed in claim 14, wherein the input optical system is configured having an optical fiber joined directly to the input waveguide of the chip.  In a related art, Kato teaches wherein the input optical system (f1) is configured having an optical fiber joined directly to the input waveguide of the chip (2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).
Kawata fails to disclose, as claimed in claim 15, wherein the chip contains lithium niobate. In a related art, Kato teaches wherein the chip contains lithium niobate (¶ 0041).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).
Kawata fails to disclose, as claimed in claim 16, wherein the chip is a thin-film LN structure containing the lithium niobate. In a related art, Kato teaches wherein the chip is a thin-film LN structure containing the lithium niobate (¶ 0041).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Kato, for the purpose of providing internal stress generated at the joining portion between the substrate or the reinforcing block and the optical block is reduced (¶ 0013).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata (US Patent Publication 2017/0250755 A1) in view of Lane (US Patent Publication Number 20070201792
Kawata fails to disclose, as claimed in claim 17, wherein a portion of a plurality of optical components of at least one of the input optical system and the output optical system is disposed in an optical fiber boot of an optical fiber provided at the one side of the package. In a related art, Lane teaches wherein a portion of a plurality of optical components of at least one of the input optical system and the output optical system is disposed in an optical fiber boot (114) of an optical fiber provided at the one side of the package.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the optical modulator, as taught by Kawata, with the optical system as taught by Lane, for the purpose of providing  optical barriers disposed proximate one of the first and second surfaces and positioned to block a different optical path of the unguided mode (¶ 0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

10 September 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872